          Case 5:08-cr-00671-NAM Document 455 Filed 03/26/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NORTHERN NEW YORK

UNITED STATES OF AMERICA,                   )
                                            )
       v.                                   )               No. 08-CR-0671-NAM
                                            )
JERMAINE GARY,                              )
                                            )
                               Defendant.   )



                    NOTICE OF MOTION TO REDUCE SENTENCE


Party Seeking Relief:                       JERMAINE GARY

Motion:                                     TO REDUCE SENTENCE AND TERM OF
                                            SUPERVISED RELEASE PURSUANT TO
                                            SECTION 404(b) OF THE FIRST STEP
                                            ACT AND RETROACTIVE
                                            APPLICATION OF FAIR SENTENCING
                                            ACT

Return Date, Time and Place:                April 17, 2018, 9:30AM
                                            Syracuse, New York


Relief Sought:                              Order Reducing Sentence to 140 months and
                                            reducing term of supervised release to 8
                                            years.



Dated: March 26, 2019                       Molly K. Corbett
                                            Assistant Federal Public Defender
                                            Federal Public Defender’s Office
                                            39 N. Pearl Street, 5th Floor
                                            Albany, New York 12207
                                            518-436-1850 x107
                                            Molly_corbett@fd.org

To:    U.S. District Court Clerk
       Assistant U. S. Attorney
       Steven Clymer, Esq.
        Case 5:08-cr-00671-NAM Document 455 Filed 03/26/19 Page 2 of 2



CERTIFICATE OF SERVICE

On today’s date I filed the attached notice of motion, memorandum of law, with exhibits using
the CM/ECF filing system for the Northern District of New York and email. By so filing copies
were served on the above copied parties.

Dated: March 26, 2019
                                                          Molly K. Corbett
                                                          Assistant Federal Public Defender
